-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 25 August 2022. As directed by the amendment: claims 1, 8, 11, 12, have been amended, claims 4 and 18 have been cancelled, claim 21 has been added.  Thus, claims 1-3, 5-17, and 19-21 are presently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  “0to” in line 6 of the claim is advised to be amended to --to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 5 of claim 1, it is unclear whether “a patient” is the same patient claimed in line 2 or another patient.
In line 3 of claim 12, it is unclear whether “a patient” is the same patient claimed in claim 1 or another patient.
Rest of the claims are rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenkstern (US 2662229 A).
Regarding claim 1, Wenkstern discloses a urine collection device ("nursery chair"; col. 1 line 3; FIG. 1) adapted to collect a sterile urine sample (“Access may be readily had to all parts of the base A and the bottom B for cleaning and sterilization thereof whenever this is desired”; col. 4 ll. 2-4) from a patient, the device comprising 
a seat portion C ("seat"; col. 1 line 46; FIG. 1) supported by a seat base A ("base"; col. 1 line 43; FIG. 1),
and a collection element ("peaked portion is equipped with a cross web 23 forming a splash plate which may drain downwardly to the opening 19"; col. 2 line 30-33; see Annotated FIG. 6), wherein 
the seat portion C comprises
a rearwardly reclining backrest (see Annotated FIG. 1) against which a patient can recline (NOTE: any patient can reline against the backrest), and 
a saddle 22 ("hollow peaked portion 22"; col. 2 line 28-29; FIG. 1) that projects from the seat portion ("seat also at its forward portion is provided with an upstanding hollow peaked portion 22"; col. 27-29; FIG. 1) and is adapted 0to be located between the patient's legs and in front of the patient's genitals in use (see Annotated FIG. 1), 
wherein the saddle 22 comprises a saddle opening (defined by cross web 23 and wall 23; see Annotated FIG. 2) that provides fluid access to the collection element ("peaked portion is equipped with a cross web 23 forming a splash plate which may drain downwardly to the opening 19"; col. 2 line 30-33; see Annotated FIG. 6; NOTE: opening 19 is part of the collection element), 
the collection element (including at least "bottom B"; col. 2 line 34; see Annotated FIG. 6) comprising a cup mount ("upstanding cross rib 24 and a pair of spaced longitudinal ribs 25"; col. 2 line 39-41) to locate a urine collection cup D ("receptacle D"; col. 2 line 42; FIG. 6) to collect a flying stream of urine from the patient ("to receive the urinal discharge of the user"; col. 2 lines 39-45).

    PNG
    media_image1.png
    350
    377
    media_image1.png
    Greyscale

Annotated FIG. 1


    PNG
    media_image2.png
    354
    409
    media_image2.png
    Greyscale

Annotated FIG. 2

    PNG
    media_image3.png
    229
    317
    media_image3.png
    Greyscale

Annotated FIG. 6

Regarding claim 2, Wenkstern discloses the collection element (see Annotated FIG. 6 above) comprises 
a cup receiving opening 19 ("central opening 19"; col. 2 line 21; FIG. 6) defined by a rim 20 ("central edge 20"; col. 2 line 22; FIG. 6), 
the cup receiving opening 19 being shaped and dimensioned to receive at least a portion of a urine collection cup D (see FIG. 5) and 
the rim 20 comprising the cup mount ("upstanding cross rib 24 and a pair of spaced longitudinal ribs 25"; col. 2 line 39-41) to engage with the urine collection cup D to hold the cup D within the collection element B (see FIG. 5).
Regarding claim 3, Wenkstern discloses the collection element comprises one or more side walls (see Annotated FIG. 5 below) that slope toward the cup receiving opening 19 (see FIG. 5).
Regarding claim 5, Wenkstern discloses the seat portion C comprises 
a hollow (see FIG. 5) to receive at least a portion of a patient's buttocks ("contoured to fit the underside of the body of a seated child"; col. 2 line 19-20; FIG. 6), 
the hollow being located between the backrest and the saddle (see FIG. 6).
Regarding claim 6, Wenkstern discloses the hollow comprises 
a bottom surface that is at least partially defined by one or more curved side walls to collect fecal matter and urine overflow (see Annotated FIG. 5; NOTE: the curved side walls are able to contain and thus collect fecal matter and urine overflow once the fecal matter and/or urine amount exceed the capacity of cup D).

    PNG
    media_image4.png
    168
    218
    media_image4.png
    Greyscale

Annotated FIG. 5
Regarding claim 7, Wenkstern discloses the backrest comprises 
a central portion located between two side portions (best seen in fig. 5, see central portion of seat C), 
each of the side portions terminating at a respective left or right side of the seat portion (best seen in fig. 5), and 
wherein the backrest is angled or curved between the left and right sides so that the central portion of the backrest is rearward of the left and right sides (best seen in FIG. 6).
Regarding claim 8, Wenkstern discloses the seat portion C comprises 
a pair of leg wells to receive a patient's legs therein (see Annotated FIG. 1), 
each of the leg wells extending along the seat portion on either side of the saddle ("upstanding hollow peaked portion 22 which is adapted to be straddled by the legs of the child"; col. 2 line 28-30; see Annotated FIG. 1).
Regarding claim 9, Wenkstern discloses the saddle 22 comprises 
a pair of spaced apart side walls 9 (“side walls 9”; col. 1 line 50-51; FIG. 1 & 2) located on either side of the saddle opening (see FIG. 1 & 2), and 
wherein the collection element is adjustably locatable in a space between the side walls (“seat C can be very easily lifted from the base A for removal of the receptacle D”; col. 3 line 72-74; NOTE: removability of seat C and receptacle D, parts of the collection element, suggests the ability to be adjustably locatable).
Regarding claim 10, Wenkstern discloses the collection element comprises 
a shield (see Annotated FIG. 2 above) connected to a supporting base (see Annotated FIG. 6) and 
wherein a cup stand B ("bottom B"; col. 2 line 34; FIG. 6) projects from a rear surface of the shield (cup stand B projects from a surface rearward of the shield; see FIG. 6) and 
wherein the cup mount ("upstanding cross rib 24 and a pair of spaced longitudinal ribs 25"; col. 2 line 39-41) is provided on the cup stand B (see FIG. 5 & 6).
Regarding claim 11, Wenkstern discloses the collection element is slidably removable from the saddle opening (“seat C can be very easily lifted from the base A for removal of the receptacle D”; col. 3 ll. 72-74; NOTE: being lifted is being slid upwards; “receptacle D will be held from sliding on the bottom B by the three ribs 24 and 25 and by the wall 28”; col. 3 ll. 62-64; NOTE: capability of being held from sliding suggests the capability of being slidably removable).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wenkstern in view of Burns et al. (US 20180070738 A1).
Regarding claim 12, Wenkstern discloses a retaining member that spans across the seat portion and is adapted to retain a patient on the device ("seat C is preferably equipped with cooperating straps 33 and 34, one of which preferably carries a buckle 35 and the other of which preferably is equipped with buckle-engaging openings 38 whereby it is possible to strap a child in place on the seat C when this is desired"; col. 3 lines 66-72; FIG. 1)
Wenkstern fails to disclose the retaining member comprises a substantially T-shaped three-point harness comprising a first end that attaches to one side of the backrest, a second end that attaches to the other side of the backrest, and a third end that attaches to the saddle. However, Burns teaches a support system for supporting a child including a base and a harness (Abstract) wherein the retaining member 80 comprises 
a substantially T-shaped three-point harness (see FIG. 1) comprising 
a first end that attaches to one side of the backrest (see Annotated FIG. 1), 
a second end that attaches to the other side of the backrest (see Annotated FIG. 1), and 
a third end that attaches to the saddle (see Annotated FIG. 1).

    PNG
    media_image5.png
    421
    497
    media_image5.png
    Greyscale

Annotated FIG. 1

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenkstern’s device such that the retaining member comprises a substantially T-shaped three-point harness comprising a first end that attaches to one side of the backrest, a second end that attaches to the other side of the backrest, and a third end that attaches to the saddle, as taught by Burns, for the purpose of securely “retaining a child in position supported on the child support portion” ([0027]).
Regarding claim 13, Wenkstern fails to disclose the seat portion and at least one of the ends of the retaining member each comprise at least one engagement feature to detachably attach the retaining member to the seat portion. However, Burns teaches a support system for supporting a child including a base and a harness (Abstract) wherein the seat portion 50 and at least one of the ends of the retaining member 80 each comprise at least one engagement feature ("one or more coupling or attachment members"; [0035]) to detachably attach the retaining member to the seat portion ("repositionable attachment points are provided for attaching an adjustable harness at different locations to accommodate children of different sizes"; [0027]; FIG. 2; NOTE: "repositionable" suggests detachability). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenkstern’s device such that the seat portion and at least one of the ends of the retaining member each comprise at least one engagement feature to detachably attach the retaining member to the seat portion, as taught by Burns, for the purpose of securely “retaining a child in position supported on the child support portion” ([0027]).

Claims 14-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wenkstern in view of Burns et al. and further in view of Yabuuchi (US 20200237116 A1).
Regarding claim 14, Wenkstern/Burns fails to disclose the engagement feature comprises a magnetic region such that the retaining member detachably attaches to the seat portion by a magnetic connection.  Wenkstern/Burns discloses the claimed invention including the one or more coupling or attachment members which are “interengaging components of a hook-and-loop fastener system (e.g., Velcro™), snaps, buttons, clips, buckles, hooks or other coupling or attachment means” ([0035] of Burns) but fails to teach magnetic engagement. However, Yabuuchi teaches that the magnetic engagement feature was an engagement structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Yabuuchi’s teaching that “the engaging member can include a first magnet. The engaged member can include a second magnet that magnetically attracts the first magnet of the engaging member” (Abstract) represents evidence that the magnetic engagement feature is art-recognized engagement structures for engaging safety harnesses in childcare equipment.  Therefore, because these engagement features were art-recognized engagement structures at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the coupling or attachment means in Wenkstern/Burns’ device for Yabuuchi’s magnetic engagement feature, for the purpose of improving the ease of engaging and disengaging the harness ([0102]), thereby allowing quick securement and release of the user from the seat. 
Regarding claim 15, Wenkstern/Burns fails to disclose at least one of the first and second ends of the retaining member comprises a magnetic region and 
wherein a rear surface of the seat portion comprises a magnetic region to which the retaining member may be detachably attached.
Wenkstern/Burns discloses the claimed invention including the first and second ends of the retaining member and a rear surface of the seat portion that are “interengaging components of a hook-and-loop fastener system (e.g., Velcro™), snaps, buttons, clips, buckles, hooks or other coupling or attachment means” ([0035] of Burns) to which the retaining member may be detachably attached, but fails to teach magnetic engaging components. However, Yabuuchi teaches that the magnetic engagement method is an engagement structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Yabuuchi’s teaching that “the engaging member can include a first magnet. The engaged member can include a second magnet that magnetically attracts the first magnet of the engaging member” (Abstract) represents evidence that the magnetic engagement feature is art-recognized engagement structures for engaging safety harnesses in childcare equipment.  Therefore, because these engagement features were art-recognized engagement structures at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the coupling or attachment means in Wenkstern/Burns’ device for Yabuuchi’s magnetic engagement components, for the purpose of improving the ease of engaging and disengaging the harness ([0102]), thereby allowing quick securement and release of the user from the seat.
Regarding claim 16, Burns discloses at least one of the first and second ends of the retaining member is insertable through an opening provided in a respective side of the seat portion (see FIG. 2) and is detachably attachable ("repositionable attachment points are provided for attaching an adjustable harness at different locations to accommodate children of different sizes"; [0027]; FIG. 2; NOTE: "repositionable" suggests detachability).
Wenkstern/Burns fails to disclose the detachably attachable region is magnetic region on the rear surface of the seat portion. However, Yabuuchi shows that the magnetic engagement method is an engagement structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Yabuuchi’s teaching that “the engaging member can include a first magnet. The engaged member can include a second magnet that magnetically attracts the first magnet of the engaging member” (Abstract) represents evidence that the magnetic engagement feature is art-recognized engagement structures for engaging safety harnesses in childcare equipment.  Therefore, because these engagement features were art-recognized engagement structures at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the coupling or attachment means in Wenkstern/Burns’ device for Yabuuchi’s magnetic engagement components, for the purpose of improving the ease of engaging and disengaging the harness ([0102]), thereby allowing quick securement and release of the user from the seat.
Regarding claim 19, Wenkstern/Burns fails to disclose the magnetic region of the seat portion engagement feature, or the saddle, or both, comprises one or more magnets that are either embedded within the respective seat portion, or saddle, or both or that are covered or over- molded with a polymer. However, Yabuuchi teaches a child care seat with restraints (Abstract) wherein the magnetic region of the seat portion engagement feature ("engaging member has a first magnet, and the engaged member has a second magnet that magnetically attracts the first magnet"; [0007]), comprises one or more magnets that are either embedded within the respective seat portion ("embedded in the insertion portion 53"; [0059]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenkstern/Burns’ device such that the magnetic region of the seat portion engagement feature comprises one or more magnets that are either embedded within the respective seat portion, as taught by Yabuuchi, for the purpose of maintaining the polarity arrangement of the magnets ([0018]).
Regarding claim 21, Wenkstern/Burns fails to disclose the third end of the harness comprises a magnetic region and the saddle comprises a magnetic region to attach to the third end.
However, Yabuuchi shows that the magnetic engagement method is an engagement structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Yabuuchi’s teaching that “the engaging member can include a first magnet. The engaged member can include a second magnet that magnetically attracts the first magnet of the engaging member” (Abstract) represents evidence that the magnetic engagement feature is art-recognized engagement structures for engaging safety harnesses in childcare equipment.  Therefore, because these engagement features were art-recognized engagement structures at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the coupling or attachment means in Wenkstern/Burns’ device for Yabuuchi’s magnetic engagement components, for the purpose of improving the ease of engaging and disengaging the harness ([0102]), thereby allowing quick securement and release of the user from the seat.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wenkstern in view of Burns et al., Yabuuchi, and further in view of Rios et al. (US 20070148409 A1).
Regarding claim 17, Wenkstern/Burns teaches the retaining member as discussed above. but fails to disclose the retaining member comprises silicone and that one or more magnets are located beneath an outer silicone surface of the retaining member. However, Yabuuchi teaches using magnets for providing detachable securement as discussed above. Moreover, Rios teaches a silicone film grip layer (Abstract) wherein the silicone layer is used to enhance grip ([0003]) in toilet seats ([0121]) as well as belts, handles, and car seats ([0122]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenkstern/Burns’s device such that the retaining member comprises silicone and one or more magnets are located beneath an outer silicone surface of the retaining member, as taught by Yabuuchi and Rios respectively, for the purpose of providing suitable quick securement and release harness ([0102] of Yabuuchi) with a silicone material having color pigment and/or antimicrobial/antiviral properties ([0054] of Rios), thereby making the retaining member brightly colored and easily identifiable while being sanitary for the urine/feces collection environment.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wenkstern in view of Conlee (US 6957612 B2).
Regarding claim 20, Wenkstern fails to disclose the seat base comprises a pair of spaced apart, arcuate channels that extend from a left side of the seat base to a right side of the seat base to position the seat base on the thighs of an adult when the device is in use.
However, Conlee teaches a raised lap top work surface (Abstract) wherein a pair of spaced apart, arcuate channels that extend from a left side of the seat base to a right side of the seat base (the pair of arcuate channels is defined by "Arching supporting surfaces 31, 32 extend from the rear wall 23 to the front wall 20"; col. 2 line 61-62; FIG. 2) to position the seat base on the thighs of an adult when the device is in use ("arching supporting surfaces rest on the user's legs"; col. 2 line 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenkstern’s device such that the seat base comprises a pair of spaced apart, arcuate channels that extend from a left side of the seat base to a right side of the seat base to position the seat base on the thighs of an adult when the device is in use, as taught by Conlee, for the purpose of allowing the base to fit the top of the legs when the legs are slightly spread thereby providing a larger supporting area for the base, which allows the base to be made larger without fear of the top from becoming unbalanced, causing the unit to tip to one side. (col. 2 lines 1-5).

Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive.
Applicant’s argument that “Wenkstern does not disclose a backrest against which a patient can recline” on page 12 of Applicant’s Remarks is kindly traversed. Though sized and shaped differently than the backrest claimed by the Applicant, Wenkstern’s disclosed backrest (see Annotated FIG. 1) is still capable of allowing a patient to recline against.
Applicant’s argument that “the collection cavity is not modified to include a sterile urine collection cup and the potty is not adapted in any way to allow urine to be received in a flying stream” on page 12 of Applicant’s Remarks is kindly traversed. Wenkstern’s device includes a sterile urine collection cup ("receptacle D"; col. 2 line 42; FIG. 6) adapted to receive a flying stream of urine ("to receive the urinal discharge of the user"; col. 2 lines 39-45).
Applicant’s argument that “the potty is not intended to ever be used as a device for collecting a sterile urine sample” on page 12 of Applicant’s Remarks is kindly traversed. All parts of Wenkstern’s device may be sterilized (“Access may be readily had to all parts of the base A and the bottom B for cleaning and sterilization thereof whenever this is desired”; col. 4 ll. 2-4), thus allowing the collection of sterile urine samples. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s argument that “peaked portion does not include an opening through which a flying stream of urine can flow to be collected by a collection cup as a sterile urine sample” on page 13 of Applicant’s Remarks is kindly traversed. Wenkstern’s peaked portion comprises of an opening (see Annotated FIG. 2), within which a shield facilitates the flow of a flying stream of urine into a collection cup. Applicant acknowledged that “the peaked portion acts as a shield and causes any forward directing urine to hit the shield and drip down into the receptacle D.” 
Applicant’s argument that “a person skilled in the art of collecting sterile urine samples would not look to Wenkstern for inspiration” on page 13 of Applicant’s Remarks is kindly traversed. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wenkstern’s device is in the same field of the applicant’s endeavor (waste collection) and reasonably pertinent to the sterile urine collection (see rejection discussions above) with which the applicant was concerned.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to produce the claimed invention is taught by each of the cited prior arts (see claim rejection discussions above).
In response to applicant's argument regarding obviousness, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./
Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781